DISMISS; and Opinion Filed August 5, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00908-CR

                            GLORIA ELENA MELTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                           Trial Court Cause No. 17-80274-CC2-F

                              MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                                 Opinion by Chief Justice Burns
       Gloria Elena Melton appeals her November 28, 2018 conviction for driving while

intoxicated, third offense. After appellant entered a plea of nolo contendere, the jury found her

guilty and made an affirmative finding that a deadly weapon was used. Punishment, enhanced by

two prior convictions, was assessed at sixty years in prison. Appellant’s notice of appeal, dated

July 22, 2019, was filed in the trial court on August 1, 2019.

       A timely filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice of

appeal, the Court has no option other than to dismiss the appeal. Id. A defendant perfects an appeal

by filing with the trial court clerk, within thirty days after the date sentence was imposed or within
ninety days after sentencing if the defendant timely filed a motion for new trial, a written notice of

appeal showing her desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a).

       Appellant’s sentence was imposed November 28, 2018; absent a timely filed motion for

new trial, her notice of appeal was due December 28, 2018. Her notice of appeal, dated July 22,

2019, was filed in the trial court on August 1, 2019.

       Under these circumstances, we have no other option than to dismiss this appeal.




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

190908F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 GLORIA ELENA MELTON, Appellant                    On Appeal from the County Court at Law
                                                   No. 2, Kaufman County, Texas
 No. 05-19-00908-CR         V.                     Trial Court Cause No. 17-80274-CC2-F.
                                                   Opinion delivered by Chief Justice Burns.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Pedersen, III
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 5th day of August, 2019.




                                             –3–